Title: To Benjamin Franklin from François-Louis Teissèdre de Fleury, March 1780
From: Fleury, François-Louis Teissèdre de
To: Franklin, Benjamin


Sir
paris, March 1780
Obliged to joign immediately My Regiment at Brest I can not possibly Receive Myself, the Medall, which you was so good, agreable to the dezire of Congress, to have struck for me, but my father will be proud to Receive it in my absence.
If you thought proper to send it, (with a Letter for me) to Mr. L’abbé gibelin, hotel de sabran, Ruë fauxbourg st. honoré; he would forward it to my father, & I would be very gratefull of your kindness.

The medall voted for me by congress, is a silver one; but I could wish, besides, to have one of gold struck at my own expences. It will not hurt the dies; I leave the money for that purpose in the hands of the medaillist. He will keep the gold medall for me till my Return. I hope you will not have any objection.
I have the honor to be with great Respect of your excellency, the most humble servant.
L. Fleurÿ